EXHIBIT 10.x


[CROWN HOLDINGS LETTERHEAD]



[DATE]




[NAME]
[DIVISION]



Dear [NAME]:

Pursuant to the 2004 Stock-Based Incentive Compensation Plan (the “Plan”), the
Executive Compensation Committee of the Board of Directors hereby grants to you
as of [______] (the “Grant Date”) [______] restricted shares of Common Stock,
par value $5.00 (“Award”).

This Award is subject to the applicable terms and conditions of the Plan which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth in the Plan.

Subject to your continued employment with the Company including, its
Subsidiaries or Affiliates, the restrictions on your Award shall lapse and your
Award will become vested, as follows:

  •   On [1 yr from Grant Date] the restrictions shall lapse with respect to
one-third of the Award;


  •   On [2 yrs from Grant Date] the restrictions shall lapse with respect to an
additional one-third of the Award; and


  •   On [3 yrs from Grant Date] the restrictions shall lapse with respect to
the final one-third of the Award.


Additionally, notwithstanding any provision herein or in the Plan to the
contrary, in the event of a Change in Control while you are employed by the
Company, its Subsidiaries or Affiliates, the restrictions on your entire Award
shall lapse and your Award will become fully vested.

If your employment with the Company, including its Subsidiaries and Affiliates,
terminates prior to [3yrs from Grant Date] due to your Disability, Retirement or
death, then on your termination date the restrictions on your Award shall lapse
and your Award will become fully vested.

Except as provided herein, any portion of your Award for which the restrictions
have not lapsed as of the date of your termination of employment (for any
reason) with the Company, its Subsidiaries and Affiliates will be totally and
permanently forfeited without further compensation.

You will receive certificate(s) for the restricted shares designating you as the
registered owner. Upon such receipt, you agree to deliver the certificate(s)
together with a signed stock power endorsed in blank to the Company. Both the
certificates and the stock power shall be held in escrow by the Company until
the restrictions lapse.

At the time that the restrictions lapse, you must make appropriate arrangements
with the Company concerning withholding of any taxes that may be due with
respect to such Common Stock. You may make a cash payment to the Company in an
amount equal to the required withholding or request the Company retain the
number of shares of Common Stock whose fair market value equals the amount to be
withheld. Additionally, attached is a brief summary of certain federal income
tax issues related to the Award of restricted stock. Please carefully review the
attached summary, and consult with your personal tax advisor concerning the
taxation of the Award.

--------------------------------------------------------------------------------

As promptly as possible following the lapse of the restrictions, the Company
will issue certificates for the vested shares. However, the Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange. The construction and interpretation of any provision of this Award or
the Plan shall be final and conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company, its Subsidiaries or Affiliates, or interfere in any way with the
right of the Company to terminate your service at any time.

Please sign and return a copy of this letter to James J. O’Neill, Manager of
Financial Reporting in Philadelphia, designating your approval of this letter.
This acknowledgement must be returned within ninety (90) days, otherwise, the
Award will lapse and become null and void.



Very truly yours,




Executive Compensation Committee




Acknowledged and Accepted      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  [NAME] Date





--------------------------------------------------------------------------------






FEDERAL INCOME TAX CONSIDERATIONS
OF RESTRICTED STOCK AWARDS



        The following discussion is a summary of certain federal income tax
considerations that may be relevant to an Award of restricted stock. This
discussion is for general informational purposes only and does not purport to
address specific federal income tax considerations that may apply to a
particular individual’s circumstances, nor does it address state or local income
tax considerations that may be relevant. YOU ARE URGED TO CONSULT YOUR OWN TAX
ADVISOR WITH RESPECT TO THE PARTICULAR TAX CONSEQUENCES APPLICABLE TO YOU.

        Shares of restricted stock received pursuant to an Award will be
considered subject to a substantial risk of forfeiture for federal income tax
purposes. Therefore, if you do NOT make the election described below, you will
realize no taxable income upon the receipt of the Award. When the restrictions
with respect to the Award lapse, you will realize ordinary income equal to the
fair market value of the shares at that time.

        Your tax basis in shares of restricted stock will be equal to their fair
market value when the restrictions lapse, and the your holding period for the
shares will begin at such time. Upon sale of the shares, you will realize
short-term or long-term gain or loss, depending upon whether the shares have
been held for more than one year at the time of sale. Such gain or loss will be
equal to the difference between the amount realized upon the sale of the shares
and your tax basis in the shares.

        You may make an election under Section 83(b) of the Internal Revenue
Code with respect to an Award of restricted stock. By making a Section 83(b)
election, you elect to realize income with respect to the shares when the shares
are received rather than at the time the restrictions lapse. The amount of such
income will be equal to the fair market value of the restricted stock upon
receipt. By making a Section 83(b) election, you will realize no additional
income with respect to the shares when the restrictions lapse, and will instead
recognize gain or loss with respect to the shares when they are sold. Your tax
basis in the restricted stock with respect to which a Section 83(b) election is
made will be equal to the fair market value of the restricted stock when
received, and your holding period will commence at such time. If, however, the
restricted stock is subsequently forfeited to the Company, you will not be
entitled to claim a loss with respect to the restricted stock to the extent of
the income realized upon the making of the Section 83(b) election. To make a
Section 83(b) election, you must file an appropriate form of election with the
Internal Revenue Service and with the Company within 30 days after you receive
an Award of restricted stock. You must also attach a copy of your election to
your federal income tax return for the year in which you receive the Award.